DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 4 March 2022 and the request for continued examination filed on 4 March 2022. 
Claims 1, 8, and 15 were amended. Claims 1-21 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/961072, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1, 8, and 15 recite “re-training, using a machine-learning model, the predictive algorithm based on the result of the communication made in response to using the particular interaction protocol, wherein the machine-learning model modifies the predictive algorithm to increase a likelihood of a future communication between the first user profile and the communication program resulting in a target outcome.” The prior-filed application does not appear to disclose or support re-training a predictive algorithm and the prior-file application does not appear to disclose or support where the machine-learning model modified the predictive algorithm to increase a likelihood of a future communication resulting in a target outcome. As such, one of ordinary skill in the art would not understand applicant to possess the identified subject matter as of the filing date of the prior-filed application. 

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 recites “wherein the particular interaction protocol is determined by a plurality of interaction protocols.” From the parallel claims it is clear that this limitation includes a typographical error and should recite “determined from a plurality”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

Claim 1 recites the non-original limitation “re-training, using a machine-learning model, the predictive algorithm based on the result of the communications.” The most relevant portion of the original disclosure states: 
[00115] Following these communications, the communication server may perform further behavioral tracking and data gathering for the purposes of determining or estimating the results of the communications made in response to the interaction protocol decisions. These determinations or estimations may then be stored at the communication server where they may be used for machine-learning purposes, to include reformulation or modification of any of the algorithms executed by the communication server. The determination and estimations may also be used for the purpose of defining new or updated estimates which may be used in turn for making subsequent interaction protocol decisions.

The above disclosure appears to describe updating or reformulating an algorithm based on the result of communications. However, this disclosure does not suggest or support re-training the algorithm using a machine-learning model. Generally updating a model, or using data “for machine-learning purposes” are both broader than “re-training, using a machine-learning model”. Nothing suggests that applicant contemplated specifically using a machine-learning model to retrain the algorithm. As such, this disclosure does not support the identified limitation.  The remainder of the original disclosure similarly does not appear to support the identified limitation. As the original disclosure does not appear to support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Thus the claim is rejected based on the written description requirement. Claims 8 and 15 are similarly rejected.  

Claim 1 recites the non-original limitation “wherein the machine-learning model modifies the predictive algorithm to increase a likelihood of a future communication between the first user profile and the communication profile resulting in a target outcome” The most relevant portions of the original disclosure states: 
[00114] Based on the estimated results, the available resources of the client, and the/or client preferences and goals, the communication server may dynamically select and implement interaction protocols calculated to increase the likelihood of a target outcome. In addition, the communication server may provide or facilitate client communications in accordance with any of the selected interaction protocols.

The above disclosure describes the predictive algorithm as generally increasing a likelihood of a target algorithm, and does not suggest that the machine-learning model modifies the algorithm as to increase a likelihood of a future communication resulting in a target algorithm. Nothing suggests that applicant contemplated specifically using a machine-learning model to further increase the likelihood of a target outcome. As such, this disclosure does not support the identified limitation.  The remainder of the original disclosure similarly does not appear to support the identified limitation. As the original disclosure does not appear to support a non-original limitation, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Thus the claim is rejected based on the written description requirement. Claims 8 and 15 are similarly rejected.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 8 and 15, recites in part, a method comprising: determining one or more predictive values by calculating correlations among variables in a variable array, the variable array being associated with a first user profile, wherein the one or more predictive values are usable to predict a response between the first user profile and a communication program of a client device; generating, using a predictive algorithm and based on the one or more predictive values, an estimated response between the first user profile and the communication program given a particular interaction protocol; transmitting, based on the estimated response, a communication generated using the particular communication protocol; determining a result of the communication, the result including a user profile response and an impression of the user profile response generated by a terminal device; and re-training, using a model, the predictive algorithm based on results the result of the communication made in response to using the particular interaction protocol, wherein the model modifies the predictive algorithm to increase a likelihood of a future communication between the first user profile and the communication program resulting in a target outcome. These limitations set forth a concept of analyzing information to predict a consumer response to a marketing strategy, interacting with the consumer based on the marketing strategy, determining the results of the interaction, and updating the marketing strategy. These limitations unambiguously describe a marketing or advertising activity, and as such the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract idea into a practical application. Claim 8 recites the additional element of a system, comprising one or more data processors; and a non-transitory computer-readable storage medium. Claim 15 recites the additional element of a non-transitory machine-readable storage medium. Claim 1 describes the method as computer-implemented. These additional elements are all recited at a high level of generality, and are interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate the abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. The claims further describe the additional element of a machine-learning model. This additional element does not reflect any improvement to technology, does not require any particular machine, does not effect a transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, at the level of generality claimed, this additional element only appears to require the implementation of the model via a generic computing device, which is equivalent to the prior additional elements requiring the implementation of the abstract idea with a generic computing device. This additional element continues to fail to integrate the abstract idea into a practical application for the previously identified reasons. There are no further additional elements. As the additional elements do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
At step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computing device does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-7, 9-14, and 16-21 further narrow the abstract idea, but the claims continue to recite an abstract idea. The previously identified additional elements do not integrate the narrowed abstract idea into a practical application for reasons to similar to those explained above. Thus the claims continue to be directed to an abstract idea. The previously identified additional elements do not amount to significantly more than the narrowed for reasons to similar to those explained above. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvitz et al. (US 2013/0006754 A1).

Regarding Claim 1, 8 and 15: Horvitz discloses a computer-implemented method, comprising:
determining one or more predictive values by calculating correlations among variables in a variable array, the variable array being associated with a first user profile, wherein the one or more predictive values are usable to predict a response between the first user profile and a communication program of a client device (the method includes aggregating data from implementation of multi-step advertising plans across a user population. At 504, the method includes applying machine learning procedures. As discussed above, the machine learning procedures applied at 504 may include but are not limited to Bayesian structure search over a space of models that are scored using a measure such as the Bayesian information criterion (or approximations), Support Vector Machines, Gaussian Processes, and various forms of regression, including logistic regression models coupled with one or more feature selection methodologies. The machine learning procedures at 504 may include, as illustrated at 506, performing statistical analysis on the aggregated data, and as illustrated at 508, constructing a predictive model of multi-step advertising plans. The predictive model may include an estimated probability of success of one or more future actions, based on a current state of observed information and inferred information. See at least [0044]. Also: The computerized advertising system 100 may also include an aggregator 150 that is configured to aggregate data for use in data-centric statistical analyses, aimed at constructing predictive models that can be used in the optimization of plans. Machine learning procedures, including but not limited to Bayesian structure search over a space of models that are scored using a measure such as the Bayesian information criterion (or approximations), Support Vector Machines, Gaussian Processes, and various forms of regression, including logistic regression models coupled with one or more feature selection methodologies, can be used to build models of the effectiveness of different kinds of single next actions and of the effectiveness of longer sequences of actions on different populations. Such models can be used in larger decision analyses that weigh the costs and benefits of different sequences for individuals and populations under inferred uncertainties and that are aimed at the optimization of multi-step advertising plan 152 based on aggregated data. See at least [0027]. Also: Using aggregated data from the aggregated advertising plan database 154, the aggregator 150 may develop a machine-learning--based multi-step advertising plan 152 for the target user profile that delivers ad5 158 and ad6 160 to the mobile communication device 114. See at least [0030]). 
generating, using a predictive algorithm and based on the one or more predictive values, an estimated response between the first user profile and the communication program given a particular interaction protocol (Using aggregated data from the aggregated advertising plan database 154, the aggregator 150 may develop a machine-learning--based multi-step advertising plan 152 for the target user profile that delivers ad5 158 and ad6 160 to the mobile communication device 114. The learning-based multi-step advertising plan 152 may include trigger5 and trigger6 that are arranged in sequence to deliver ad5 and ad6 in a coordinated manner. See at least [0030]. Also: the method includes applying the predictive model based on a current state of observed information and inferred information to compute an expected value of current information known by observation and inference to the model. Herein, "inferred information" is meant to encompass information that is inferred based on the predictive model and the observed information. See at least [0048]. Also: With machine learning, examples of different outcomes, such as the measured successes and failures of various kinds of impression plans, can be used to build classifiers that can predict the likelihood of the success and failures or the likelihood of other outcomes useful in designing impression plans. In developing the learning-based multi-step advertising plan 152, the aggregator 150 may access an aggregated advertising plan database 154 that contains aggregated data indicating the measured performance of multiple advertising plans over time. See at least [0028]. Also: Machine learning procedures, including but not limited to Bayesian structure search over a space of models that are scored using a measure such as the Bayesian information criterion (or approximations), Support Vector Machines, Gaussian Processes, and various forms of regression, including logistic regression models coupled with one or more feature selection methodologies, can be used to build models of the effectiveness of different kinds of single next actions and of the effectiveness of longer sequences of actions on different populations. Such models can be used in larger decision analyses that weigh the costs and benefits of different sequences for individuals and populations under inferred uncertainties and that are aimed at the optimization of multi-step advertising plan 152 based on aggregated data. See at least [0027]). 
transmitting, based on the estimated response, a communication generated using the particular communication protocol (At 222, the method includes detecting a third trigger, such as trigger3, that is associated with the target user profile. At 224, the method includes serving a third advertisement, such as ad3, to a third computing device associated with the target user profile, such as mobile communication device 114. See at least [0038]). 
determining a result of the communication, the result including a user profile response and an impression of the user profile response generated by a terminal device (Furthermore, active sensing and learning methods may be used to automatically allocate and guide sensing and data collection, respectively, under limited resources and/or privacy concerns. With active sensing, the expected value of information is computed based on inferences made by the learned predictive models, and of evidence that is already observed. This expected value of information is used to compute the value of seeking to learn the value of unobserved information via extra sensing, or explicit engagement of one or more of a population of users. With active learning, expected value of information for the extension of predictive models is used to guide the collection of new data via sensing or explicit engagements with one or more people of a population which promises to enhance the performance of predictive models. Both the real-time active sensing, and longer-term active learning policies can be used to enhance impression plans. See at least [0029]. Also: seeking to learn the value of unobserved inferred information via utilization of additional device resources or explicit engagement of one or more of the user population. It will be understood that by "engagement" is meant an explicit query of the user, for example, to authorize the use of data, such as current GPS coordinates of the mobile communications device, which may be subject to privacy controls, or to inquire of the user whether the user has engaged in a particular action, such as purchasing a product for which an advertising plan was implemented. See at least [0049]. Also:  At 522, if the value of seeking to learn is above a predetermined or programmatically determined threshold, then the method includes utilizing the additional device resources to observe data on the mobile communications device or engage with one or more of the user population.  See at least [0050]. Also: At 220, the method may optionally include modifying the multi-step advertising plan 118 based on a measurement of an effectiveness of the plan. As described above, modifying the multi-step advertising plan 118 may create a modified ad plan 142. At 222, the method includes detecting a third trigger, such as trigger3, that is associated with the target user profile. At 224, the method includes serving a third advertisement, such as ad3, to a third computing device associated with the target user profile, such as mobile communication device 114. See at least [0038]). 
re-training, using a machine-learning model, the predictive algorithm based on results the result of the communication made in response to using the particular interaction protocol, wherein the machine-learning model modifies the predictive algorithm to increase a likelihood of a future communication between the first user profile and the communication program resulting in a target outcome (Applying the machine learning procedures may further include, as illustrated at 510, implementing an active learning policy by which the expected value of new types of information is used to modify the predictive model to include collections of the new types of data by utilizing additional device resources and/or explicit engagement of one or more users of the user population. At 512, the machine learning procedures may include modifying the modifying the predictive model based on output received from an active sensing module of the mobile computing device, as described below. See at least [0045]. Also: At 524, the observed information from steps 516 and 522, if applicable, are outputted to the data aggregator of the server 120, and used to modify the predictive model based on active sensing output, as described above at step 512. See at least [0050]. Also: The predictive model developed from machine learning based on aggregated data in this manner may be used to develop a learning-based multi-step advertising plan at step 208 described above, which is of improved efficiency. See at least [0051]). 
a system comprising: one or more data processors; and a non-transitory computer-readable storage medium (ad server 102. See at least [0011]). 
a computer-program product tangibly embodied in a non-transitory machine-readable storage medium  (ad server 102. See at least [0011]).

Regarding Claim 2, 9, and 16: Horvitz discloses the above limitations. Additionally, Horvitz discloses wherein the particular interaction protocol is associated with a characteristic, and wherein a communication is facilitated using the particular interaction protocol according to the characteristic (trigger3 may be a new trigger that is utilized in the modified ad plan 142. The optimizer 140 may also use additional user profile information, such as demographic information, and data gathered during execution of the multi-step advertising plan 118 to create the modified ad plan 142. Such data may include, for example, the user's response to ad1 124 and ad2 128 served in the multi-step advertising plan 118. The optimizer 140 may also create the modified ad plan 142 based at least in part on the type of computing device 103 that will receive an advertisement. For example, a visual advertisement may be desirable for the laptop computing device 112, while an audio advertisement may be desirable for the mobile communication device 114, particularly in a context where the user and device 114 are in motion. See at least [0042]). 

Regarding Claim 3, 10, and 17: Horvitz discloses the above limitations. Additionally, Horvitz discloses wherein the particular interaction protocol is selected based on evaluating previously stored activity data (The user profile may also include information related to products and services in which a user has expressed or implied an interest, such as through searching activity, and information and/or statistics related to a user's prior purchasing history, including the user's responses to previous advertisements for particular products or services, such as click through rates, purchase rates, view through rates, pauses at locations that provide evidence of engaging in a service or purchasing a product, etc. User profiles for multiple users across the network 108 may be stored in a user profile database 116. See at least [0012]. Also:  An advertiser may desire to implement a multi-step promotional campaign as a plan that is directed to a target user profile. A merchant client 120 associated with the advertiser includes an ad input interface 122 that is configured to deliver a multi-step advertising plan 118 directed to a target user profile to the ad campaign engine 106. The ad campaign engine 106 is configured to associate the target user profile with a plurality of computing devices that are owned and/or used by the same user. In one example, the ad campaign engine 106 associates the target user profile with the desktop computing device 110 (device 1), the mobile computing device 112 (device 2), and the mobile communication device 114 (device 3) that are each owned and/or used by a user matching the target user profile. See at least [0013]. Also: With machine learning, examples of different outcomes, such as the measured successes and failures of various kinds of impression plans, can be used to build classifiers that can predict the likelihood of the success and failures or the likelihood of other outcomes useful in designing impression plans. In developing the learning-based multi-step advertising plan 152, the aggregator 150 may access an aggregated advertising plan database 154 that contains aggregated data indicating the measured performance of multiple advertising plans over time. Such aggregated data may include data from advertising plans implemented by the ad campaign engine 106 and/or other advertising plans. See at least [0028]).

Regarding Claim 4, 11, and 18: Horvitz discloses the above limitations. Additionally, Horvitz discloses wherein the particular interaction protocol includes a workflow for communicating with a new profile (In one example, the ad campaign engine 106 may receive an advertising plan from Florist A that includes a target user profile and ad5, shown at 158, and ad6, shown at 160, promoting Mother's Day bouquets. Using aggregated data from the aggregated advertising plan database 154, the aggregator 150 may develop a machine-learning--based multi-step advertising plan 152 for the target user profile that delivers ad5 158 and ad6 160 to the mobile communication device 114. The learning-based multi-step advertising plan 152 may include trigger5 and trigger6 that are arranged in sequence to deliver ad5 and ad6 in a coordinated manner. See at least [0030]). 

Regarding Claim 5, 12, and 19: Horvitz discloses the above limitations. Additionally, Horvitz discloses facilitating a communication using the particular interaction protocol (In another example, after receiving the multi-step advertising plan 118 for the target user profile at 204, the method may proceed to directly to 210 to receive the request for an advertisement. Next, at 212 the method includes detecting a first trigger, such as trigger1, that is associated with the target user profile. At 214 the method includes serving a first advertisement, such as ad1, to a first device associated with the target user profile, such as desktop computing device 110, according to the advertising plan. See at least [0036]).

Regarding Claim 6, 13, and 20: Horvitz discloses the above limitations. Additionally, Horvitz discloses wherein the particular interaction protocol is determined by a plurality of interaction protocols using stored activity data, and wherein the plurality of interaction protocols are different from each other (With machine learning, examples of different outcomes, such as the measured successes and failures of various kinds of impression plans, can be used to build classifiers that can predict the likelihood of the success and failures or the likelihood of other outcomes useful in designing impression plans. In developing the learning-based multi-step advertising plan 152, the aggregator 150 may access an aggregated advertising plan database 154 that contains aggregated data indicating the measured performance of multiple advertising plans over time. Such aggregated data may include data from advertising plans implemented by the ad campaign engine 106 and/or other advertising plans. See at least [0028]. Also: Using the functionality described above, the optimizer 140 may be configured to modify the multi-step advertising plan 118 directed to a single computing device based on a measurement of an effectiveness of the plan. In one example, the optimizer 140 may modify ad1 and/or ad2, which are served to the desktop computing device 110. In another example, the optimizer 140 may modify the first trigger1 and/or the second trigger2 to create a third trigger3 and fourth trigger4. In still another example, the optimizer 140 may cause the ad serving engine 104, in response to detecting a third trigger3, to serve ad3 to the desktop computing device 110. The optimizer 140 may also cause the ad serving engine 104, in response to detecting a fourth trigger4, to serve ad4 to the desktop computing device 110. See at least [0031]. 

Regarding Claim 7, 14, and 21: Horvitz discloses the above limitations. Additionally, Horvitz discloses wherein an interaction protocol associates a profile with a device associated with a user (In one example, the ad campaign engine 106 associates the target user profile with the desktop computing device 110 (device 1), the mobile computing device 112 (device 2), and the mobile communication device 114 (device 3) that are each owned and/or used by a user matching the target user profile. See at least [0013]). 

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-21: Applicant asserts that the amended claims include patent eligible subject matter. 
Examiner’s Response: Applicant's arguments filed 4 March 2022 have been fully considered but they are not persuasive. Applicant’s assertion is unpersuasive. Further, Examiner notes that a claim including patent eligible subject matter is insufficient to overcome a 101 rejection. Many claims have been rejected by the courts which may include embodiments which could conceivably be claimed as eligible subject matter. That does not make the initial set of claims eligible. 

Applicant’s Argument Regarding 103 Rejections of claims 1-21: Hall and Moriarty do not disclose or suggest alone or in combination each and every limitation of the amended claims. 
Examiner’s Response: Applicant's arguments filed 4 March 2022 have been fully considered but they are rendered moot by the amendment of claims 1, 8, and 15. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Blair et al. (US 8676638 B1) generally describes iterative advertising campaign optimization based on prior results. 
Benyamin et al. (US 2013/0218678 A1) provides techniques for developing strategies for providing content to users. 
Chari et al. (US 2010/0049535 A1) discusses optimizing a marketing campaign’s offers to be better received by target consumers. 
Jain et al. (US 2005/0071223 A1) provides techniques for optimizing marketing strategies from a set of marketing strategies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-07-79